Judgment, Supreme Court, Bronx County (John Moore, J.), rendered December 19, 2000, convicting defendant, after a nonjury trial, of robbery in the second degree, burglary in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 16 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues concerning identification and credibility, including discrepancies in the victim’s identification, were properly considered by the court and there is no basis for disturbing its determinations. We note that in addition to identifying defendant, the victim also identified a weapon and other objects recovered from defendant at the time of his arrest as items defendant possessed at the time of the crime.
The arguments contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Mazzarelli, Sullivan, Lerner and Marlow, JJ.